IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,804-01


                         EX PARTE MARCO VELASQUEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20080D03877-409-1 IN THE 409TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was originally charged with capital

murder. However, he entered an open plea of guilty to the lesser offense of murder, and was

sentenced to twenty-five years’ imprisonment. Applicant did not appeal his sentence.

        On October 3, 2016, this Court received Applicant’s application for writ of habeas corpus,

in which he alleged that the trial court erred and denied him equal protection of the law in

sentencing, that his trial counsel was ineffective, and that his plea was not knowingly and voluntarily

entered. On November 2, 2016, this Court remanded this application to the trial court for findings
                                                                                                 2

of fact and conclusions of law. On October 19, 2016, the trial court made findings of fact and

conclusions of law, recommending that relief be denied. On November 28, 2016, this Court received

the supplemental record from El Paso County. On January 11, 2017, this Court denied relief without

written order on the findings of the trial court.

       On January 9, 2017, however, this Court received a second supplemental record containing,

among other things, an order signed by the trial court on November 18, 2016, granting Applicant’s

motion to reconsider the trial court’s prior findings of fact and conclusions of law. The second

supplemental record also contained amended findings of fact and conclusions of law from the trial

court, this time recommending that relief be granted.

       This Court’s denial of relief without written order on the trial court’s findings of fact on

January 11, 2017, was erroneous. Therefore, that disposition is withdrawn.

       However, the trial court’s amended findings of fact, conclusions of law, and recommendation

to grant relief are not supported by the record. After conducting an independent review of all the

evidence in the record, we deny relief.



Filed: February 8, 2017
Do not publish